Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-15, 18-29, 32-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3, 6-15, 18-26, none of the references, alone or in combination, discloses determining a first block-based delta pulse code modulation (BDPCM) mode for a luma block of video data; determining a first intra prediction mode based on the first BDPCM mode for the luma block of video data; determining a second BDPCM mode for a chroma block of video data; determining a second intra prediction mode based on the second BDPCM mode for the chroma block of video data; decoding the luma block of video data according to the first BDPCM mode and the first intra prediction mode, and decoding the chroma block of video data according to the second BDPCM mode and the second intra prediction mode.
Regarding claims 27-29, 32-38, none of the references, alone or in combination, discloses determine a first block-based delta pulse code modulation (BDPCM) mode for the luma block of video data; determine a first intra prediction mode based on the first BDPCM mode for the luma block of video data; determine a second BDPCM mode for a chroma block of video data; determine a second intra prediction mode based on the second BDPCM mode for the chroma block of video data; encode the luma block of video data according to the first BDPCM mode and the first intra prediction mode; and encode the chroma block of video data according to the second BDPCM mode and the second intra prediction mode.

Most Pertinent Prior Arts:
US 2014/0092984

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486